^     Fill in this information to identify your case:

      Debtor1          I?5 ^                ^1                 />-^-^                   'P^^'/T
                         F t Name                         Middle Name

      Debtor 2
      (Spouse, if filing) FirstName                       Middle Name



      United States BankruptcyCourtforthe:                              District of

      Case number                                                                                                                                                               Q Check if this is an
                         (If known)
                                                                                                                                                                                    amended filing


                                                                           A^                                                                                               FILED USBC GLRK PHM
                                                                                                                                                                              2019JULQAM9:46
    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                        12/15
    Be as complete and accurate as possible. Iftwo married people are filing together, both areequally responsible for supplying correct
    information. Fill out all of your schedulesfirst; then complete the information on this form. Ifyou are filing amendedschedulesafter you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


    Parti:         Summarize Your Assets


                                                                                                                                                                            Your assets
                                                                                                                                                                            Value ofwhatyou own
    1. ScheduleA/B: Property (Official Form 106A/B)
        la. Copy line 55, Total real estate, from ScAedufeA®..........................................................................................................          $         v . 6)^

        ib.Copytine62,Totalpersonalproperty,from ScftedufeA/B...............................................................................................                    $ /(^, / ^ g, ^,
                                                                                                                                                                                            /



        1c. Copy line 63, Total of all property on Schedule A/B .........................................................................................................       "   /\
                                                                                                                                                                                $ / (a           a/        0 '



    Part 2:        Summarize Your Liabilities


                                                                                                                                                                             Your liabilities
                                                                                                                                                                             Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copythetotalyoulistedin ColumnA. /lmounfofc/a/m, atthebottomofthelastpageofPartl ofSc/iedu/eD............                                                           $ ./ S .              7       C' .'

    3. Schedule E/F: CreditorsWho Have Unsecured Claims (Official Form 106E/F)
        3a.Copythetotal claimsfrom Part1 (priority unsecured claims) from line6eofSchedule E/F............................................                                      $        ^'
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.
                                                                                                                                                                             + $ / "' C?                  0 / , &


                                                                                                                                           Yourtotal liabilities                $ /^°                 ^>        ff>
                                                                                                                                                                                             /




    Part 3:        Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
       Copyyourcombined monthly income from line 12ofScfterfute/..........................................................................................                      $ ^- ^^ /^ <->/ 0
    5. ScheduleJ: Your Expenses(Official Form 106J)
       Copy your monthly expenses from line 22c of Sc/iedute J....................................................................................................              $                 * ^       DO




    Official Form 106Sum                                Summary of Your Assets and Liabilitiesand Certain Statistical Information                                                        page 1 of 2
              Case 2:19-bk-08376-DPC                                     Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                                                    Desc
                                                                         Main Document    Page 1 of 42
   Debtor 1           e/S-^^-/-^ ^'."/--i./,         /^/ctc-                                       Case numberwknown}
                    First Name    Middle Name




    Part 4:       Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Q^No.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
      /eTves
    7. What kind of debt do you have?

              Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose. " 11 U. S. C. § 101(8). Fill outlines 8-9g for statistical purposes. 28 U. S. C. § 159.

       Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit
           this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $ -</ /?^^
                                                                                                                                        -7-7r




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                          Total claim


        From Part 4 on ScheduleE/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                           ff. Off

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  0 /^;

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                       ^^£>

       9d. Student loans. (Copy line 6f.)                                                                           0 ^ ^^?


       9e. Obligationsarising out ofa separation agreement or divorce that you did not report as                   0 . 00
           priority claims. (Copy line 6g.)

                                                                                                                        0 . OQ
       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)


      9g. Total. Add lines 9a through 9f.                                                                         0. ^>^




Official Form 106Sum Summary of Your Assets and Liabilitiesand Certain Statistical Information                                           page 2 of 2
               Case 2:19-bk-08376-DPC                     Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                   Desc
                                                          Main Document    Page 2 of 42
     Fill in this information to identify your case and this filing:
     Debtor 1             Re inald                                 Pickett Jr
                          First Name          Middle Name          Last Name

     Debtor 2
     (Spouse, if filing) First Name           Middle Name          Last Name


     United States BankruptcyCourtforthe: DISTRICTOF ARIZONA
     Case number
     (if known)                                                                                                  Check if this is an
                                                                                                                 amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                        12/15

In eachcategory, separately list anddescribeitems. Listan assetonly once. Ifanassetfits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.      Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        0 No. Goto Part2.
                Yes. Where is the property?

2.      Add the dollar value of the portion you own for all of your entries from Part 1, includingany
        entries for pages you have attached for Part 1. Write that number here.                                                              $0. 00

  Part 2:           Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and UnexpiredLeases.

3.      Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        D No
        0 Yes
3. 1.                                               Who has an interest in the property?      Do not deduct secured claims or exemptions. Put the
Make:                       Chevrolet               Check one.                                amount of any secured claims on Schedule D:
Model:                       Malibu                 0 Debtor 1 only                           CreditorsWho Have Claims Securedby Property.
                                                        Debtor2 only                          Current value of the       Current value of the
Year:                       2017
                                                        Debtor 1 and Debtor 2 only            entire property?           portion you own?
Approxinnate mileage: 74, 000
                                                    Q At leastoneofthe debtorsandanother                 $14, 237. 00                  $14, 237. 00
Other information:
2017 Chevrolet Malibu (approx. 74, 000                  Check if this is community property
miles)                                                  (see instructions)




            Case 2:19-bk-08376-DPC                    Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                   Desc
Official Form 106A/B                                  Main Document          Page 3 of 42
                                                            Schedule A/B: Property                                                           page 1
 Debtor 1         Reginald Pickett, Jr                                                          Case number (if known)

4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       0 No
            Yes

5.     Add the dollar value of the portion you own for all of your entries from Part 2, including any
       entries for pages you have attached for Part 2. Write that number here.                                                     $14,237.00

     Part 3:       Describe Your Personal and Household Items

                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                         portion you own?
                                                                                                                         Do not deduct secured
                                                                                                                         claims or exemptions.
6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       D No
       0 Yes. Describe..... Misc Furniture                                                                                          $2 000.00

7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
       0 No
            Yes. Describe. :...


8.     Collectibles of value
       Examples: Antiques and figurines: paintings, prints, or other artwork; books, pictures, or other art objects;
                     stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       0 No
       Q Yes. Describe.....

9.     Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golf clubs, skis;
                     canoes and kayaks; carpentry tools; musical instruments
       0 No
       Q Yes. Describe.....

10.    Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       Ef No
           Yes. Describe.....


11. Clothes
       Examples: Everydayclothes, furs, leather coats, designerwear, shoes, accessories
       D No
           Yes. Describe..... Misc Clothing                                                                                          $250.00

12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                   gold, silver
       Ef No
       Q Yes. Describe.....



          Case 2:19-bk-08376-DPC                        Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                            Desc
Official Form 106A/B                                          Schedule A/B: Property
                                                        Main Document          Page 4 of 42                                              page 2
Debtor1            Reginald Pickett, Jr                                                                                                   Case number(if known)

13.   Non-farm animals
      Examples: Dogs, cats, birds, horses
      0 No
            Yes. Describe.....


14. Any other personal and household items you did not already list, including any health aids you
      did not list
      0 No
            Yes. Give specific
            information.


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
      attached for Part 3. Write the number here.                                                                                                                                  $2, 250. 00


 Part 4:             Describe Your Financial Assets

                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                        portion you own?
                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                        claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                        petition

      D No
      0 Yes....................................................................................................................................   Cash:                               $20.00

17. Deposits of money
      Examples: Checking, savings, or otherfinancialaccounts; certificates ofdeposit; shares in credit unions,
                brokerage houses, and othersimilar institutions. If you have multiple accountswith the same
                        institution, list each.

            No
            Yes............................                        Institution name:


              17. 1.       Checking account:                      Checking account                                                                                                 ($379. 00)
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      El No
            Yes............................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
      an interest in an LLC, partnership, and joint venture


      Q Yes. Give specific
            information about
            them..........................         Name of entity:                                                                                    % of ownership:




          Case 2:19-bk-08376-DPC                                             Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                                      Desc
Official Form 106A/B                                                         Main Document         Page 5 of 42
                                                                                   Schedule A/B: Property                                                                                page 3
Debtor 1         Reginald Pickett, Jr                                                             Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     0 No
           Yes. Give specific
           information about
           them..........................     Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
                      profit-sharing plans
     0 No
           Yes. List each
           account separately.               Type of account:      Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

     0 No
           Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     El No
     Q Yes............................ Issuernameanddescription:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
     Q Yes............................ Institution name anddescription. Separatelyfile the records ofany interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     0 No
     Q Yes. Givespecific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     0 No
     Q Yes. Give specific
           infomnation about them

27   Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
     Q Yes. Give specific
           information about them

Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you

     0 No
           Yes. Give specific information                                                                                  Federal:
           about them, including whether
           youalreadyfiledthereturns                                                                                       State:
           andthetaxyears......................                                                                            ^ ^


        Case 2:19-bk-08376-DPC                                  Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                 Desc
Official Form 106A/B                                            Main Document          Page 6 of 42
                                                                      Schedule A/B: Property                                                          page 4
Debtor 1        Reginald Pickett, Jr                                                                                  Case number (if known)


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     0 No
     Q Yes. Give specificinformation                                                                                                    Alimony:

                                                                                                                                        Maintenance:

                                                                                                                                        Support:

                                                                                                                                        Divorce settlement:

                                                                                                                                        Property settlement:

30. Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
               compensation, Social Security benefits; unpaid loans you made to someone else
     0 No
     Q Yes. Give specific information

31   Interests in insurance policies
     Examples: Health,disability,or life insurance;health savingsaccount(HSA); credit, homeowner's,or renter's insurance
     0 No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                                                  Beneficiary:                                 Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property becausesomeone has died
     0 No
     Q Yes. Give specificinformation

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insuranceclaims, or rights to sue
     El No
           Yes. Describe each claim........


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
     rights to set off claims
     0 No
     Q Yes. Describeeachclaim........

35. Any financial assets you did not already list

     0 No
           Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
     attached for Part 4. Write that number here.......................................................................................................   ^                  (^oa.i

  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37 Do you own or have any legal or equitable interest in any business-related property?

     0 No. Goto Part6.
     Q Yes. Goto line 38.



         Case 2:19-bk-08376-DPC                                   Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                                           Desc
Official Form 106A/B                                              Main Document         Page 7 of 42
                                                                        Schedule A/B: Property                                                                                     pages
 Debtor 1       Reginald Pickett, Jr                                                 Case number (if known)

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
38. Accounts receivable or commissions you already earned
     0 No
            Yes. Describe..


39. Officeequipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                   desks, chairs, electronic devices

     0 No
            Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     0 No
            Yes. Describe..


41. Inventory

     0 No
     [~] Yes. Describe..

42. Interests in partnerships orjoint ventures

     0 No
     Q Yes. Describe..... .Nameofentity:                                                         % of ownership:
43. Customer lists, mailing lists, or other compilations

     0 No
     Q Yes. Doyour lists includepersonally identifiableinformation (asdefinedin 11 U. S.C. § 101(41A))?
                 D No
                 Q Yes. Describe....

44. Any business-related property you did not already list

     0 No
         Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
     attached for Part 5. Write that number here.                                                                                 $0.00


 Part 6: DescribeAny Farm- and Commercial Fishing-RelatedProperty You Own or Havean Interest In.
              If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

     0 No. Goto Part7.
         Yes. Go to line 47




         Case 2:19-bk-08376-DPC
Official Form 106A/B
                                                       Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                       Desc
                                                             Schedule A/B: Property                                               page6
                                                       Main Document          Page 8 of 42
 Debtor 1         Reginald Pickett, Jr                                                                                  Case number (if known)

                                                                                                                                                             Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised fish
      0 No
      a Yes....

48. Crops-either growing or harvested

      0 No
      Q Yes. Give specific
            information.

49. Farm andfishing equipment, implements, machinery, fixtures, and tools of trade
            No
      [3 Yes...

50. Farm and fishing supplies, chemicals, and feed

      Ef No
      a Yes....

51. Any farm-and commercial fishing-related property you did not already list
      0 No
            Yes. Give specific
            information.

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
      attached for Part 6. Write that number here....................................................................................................... ^                  $0. 00

 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

      0 No
           Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.                                                                                        $0. 00




           Case 2:19-bk-08376-DPC
Official Form 106A/B
                                                                    Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                                    Desc
                                                                          Schedule A/B: Property                                                                             page 7
                                                                    Main Document          Page 9 of 42
Debtor 1      Reginald Pickett, Jr                                            Case number (if known)


 Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2.                                                                            $0.00

56.   Part 2: Total vehicles, line 5                                    $14, 237. 00

57. Part 3: Total personal and household items, line 15                  $2, 250. 00

58. Part 4: Total financial assets, line 36                               $359.00

59. Part 5: Total business-related property, line 45                          $0.00

60. Part 6: Total farm- and fishing-related property, line 52                 $0. 00

61. Part 7: Total other property not listed, line 54                          $0.00

                                                                                       Copy personal
62. Total personal property. Add lines 56 through 61.                   $16,128.00     propertytotal .> +   $16, 128.00



63. Total of all property on ScheduleA/B.      Add line 55 + line 62.                                       $16, 128. 00




         Case 2:19-bk-08376-DPC                   Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06            Desc
Official Form 106A/B                             Main Document        Page 10 of 42
                                                       Schedule A/B: Property                                      page 8
     Fill in this information to identify your case:
     Debtor 1            Re inald                                Pickett Jr
                         First Name        Middle Name           Last Name
     Debtor 2
     (Spouse, if filing) First Name        Middle Name           Last Name

     United States Bankruptcy Court for the: DISTRICTOF ARIZONA
                                                                                                               D Check if this is an
     Case number                                                                                                   amended filing
     (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to theamountofany applicablestatutory limit. Someexemptions-suchasthosefor healthaids, rights to
receivecertain benefits, andtax-exemptretirementfunds-may be unlimited in dollaramount. However, ifyou claiman
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determinedto exceedthat amount, yourexemptionwould be limited to the applicablestatutory amount.

     Part 1:       Identify the Property You Claim as Exempt

1.      Which set of exemptions are you claiming?        Check one only, even if your spouse is filing with you.
        0 You are claimingstate andfederal nonbankruptcyexemptions. 1 1 U.S.C. § 522(b)(3)
        Q You areclaimingfederalexemptions. 11 D.S.C. § 522(b)(2)
2.      For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
Brief description of the property and line on         Current value of       Amount of the               Specific laws thatallow exemption
ScheduleA/Bthat lists this property                   the portion you        exemption you claim
                                                      own


                                                      Copythe value from Checkonly one box for
                                                      Schedule A/B           each exemption


Brief description:                                       $14,237.00          0           $0.00           Ariz. Rev. Stat. § 33-1125(8)
2017 Chevrolet Malibu (approx. 74, 000                                           100% of fair market
miles)                                                                           value, up to any
Line from Schedule A/B:          3.1                                             applicable statutory
                                                                                 limit


Brief description:                                          $2,000.00        0           $0. 00         Ariz. Rev. Stat. § 33-1123
Misc Furniture                                                               Q 100% offair market
Line from Schedule A/B:                                                          value, up to any
                                                                                 applicable statutory
                                                                                 limit




3.     Are you claiming a homestead exemption of more than $170,350?
       (Subjectto adjustmenton 4/01/22andevery 3 yearsafterthatforcasesfiled on orafterthe dateof adjustment.)
       0 No
       Q Yes. Didyou acquirethe property coveredbythe exemptionwithin 1, 215days beforeyoufiled this case?
             D No
             D Yes
Official Form 106C
            Case 2:19-bk-08376-DPC Schedule
                                      Doc 8 C: The Property You Claim as Exempt
                                                 Filed 07/09/19 Entered 07/09/19 13:06:06                                              Descpage 1
                                    Main Document             Page 11 of 42
Debtor 1      Reginald Pickett, Jr                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on   Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property           the portion you     exemption you claim
                                                own


                                                Copy the value from Check only one box for
                                                Schedule A/B        each exemption

Brief description:                                    $250.00       0           $250. 00        Ariz. Rev. Stat. § 33-1125(1)
Misc Clothing                                                            100% of fair market
                                                                        value, up to any
Line from Schedule A/B:    11
                                                                        applicable statutory
                                                                        limit

Brief description:                                    $379. 00      0       $0. 00             Ariz. Rev. Stat. § 33-1126(A)(9)
Checking account                                                    |~] 100%offairmarket
                                                                        value, up to any
Line from Schedule A/B:   17.1
                                                                        applicable statutory
                                                                        limit




        Case 2:19-bk-08376-DPC Schedule
Official Form 106C               Doc 8C: The
                                          Filed  07/09/19
                                             Property            Entered
                                                      You Claim as Exempt 07/09/19 13:06:06                               Descpage 2
                                Main Document           Page 12 of 42
     Fill in this information to identify your case:
     Debtor 1              Re inald                                  Pickett Jr
                           First Name           Middle Name          Last Name


     Debtor 2
     (Spouse, if filing) First Name             Middle Name          Last Name

     United States Bankruptcy Court forthe: DISTRICTOF ARIZONA
  Case number
  (if known)
                                                                                                                     D Checkifthis is an
                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
              No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        0 Yes. Fill in all ofthe information below.

  Part 1:             List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one               Column A               Column B                 Column C
        creditor has a particular claim, list the other creditors in Part 2. As            Amount of claim        Value of collateral      Unsecured
        much as possible, list the claims in alphabetical order according to the           Do not deduct the      that supports this       portion
        creditor's name.                                                                   value of collateral    claim                    If any

                                                   Describe the property that
                                                  secures the claim:                               $18, 362. 00                 $0. 00         $18, 362. 00
Exeter Finance
Creditor's name
                                                  Auto
PO Box 166097
Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                   Q Contingent
Irvin                       TX      75016          0 Unliquidated
City                        State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.
                                                  Nature of lien. Check all that apply.
0 Debtor1 only                                     gj An agreementyou made(such as mortgageor securedcarloan)
       Debtor 2 only
                                                      Statutory lien (such as tax lien, mechanic's lien)
Q Debtor1 and Debtor2 only                  Judgment lien from a lawsuit
Q At least one of the debtors and another 0 Other(includinga rightto offset)
Q Checkifthis claim relates                 Auto Loan
       to a community debt
Date debt was incurred              9/201 8       Last 4 digits of account number         X    X      X X
2017ChevyMalibu 68,000 miles




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                $18,362.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                               $18,362.00
            Case 2:19-bk-08376-DPC                       Doc 8       Filed 07/09/19             Entered 07/09/19 13:06:06                    Desc
Official Form 106D                             ScheduleMain
                                                        D: Creditors Who Have Claims Secured
                                                              Document           Page   13 ofby42
                                                                                               Property                                               page 1
     Fill in this information to identify your case:
     Debtor 1              Re inald                                     Pickett Jr
                           First Name            Middle Name            Last Name

     Debtor 2
     (Spouse, if filing) First Name              Middle Name            Last Name


     United States Bankruptcy Court for the: DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                  Check if this is an
                                                                                                                              amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                            12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedu/e A®;Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (0 cia\ Forfn 106G).
Do not includeany creditorswith partially secured claimsthat are listed in ScheduleD: CreditorsWhoHoldClaimsSecuredby Property.
Ifmore space is needed,copy the Partyou need, fill it out, numberthe entries in the boxeson the left. Attachthe Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).

  Part 1               List All of Your PRIORITY Unsecured Claims
1.         Do any creditors have priority unsecured claims againstyou?
           0 No. Goto Part2.
                Yes.

2.      List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
        claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
        show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
        more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
        claim, list the other creditors in Part 3.

        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                       Total claim            Priority              Nonpriority
                                                                                                                              amount                amount

     2.1


Priority Creditor's Name                                       Last 4 digits of account number
                                                               When was the debt incurred?
Number           Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
City                               State   ZIP Code            Q Disputed
Who incurred the debt? Check one.                              Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                               Q Domesticsupportobligations
  Debtor 2 only
                                                               Q Taxesand certain otherdebts you owethe government
  Debtor 1 and Debtor 2 only
                                                               Q Claimsfordeathor personal injurywhileyouwere
  At least one of the debtors and another                          intoxicated
Q Checkifthis claim is fora community debt                         Other. Specify
Is the claim subject to offset?
     No
     Yes




              Case 2:19-bk-08376-DPC                      Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                            Desc
Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims
                                                         Main Document    Page 14 of 42                                                                    page 1
Debtor 1         Reginald Pickett, Jr                                                           Case number (if known)

  Part 2:          List All of Your NONPRIORITY Unsecured Claims

3.      Do any creditors have nonpriority unsecured claims againstyou?
        Q No. You havenothingto reportin thispart. Submitthisformto thecourtwithyourotherschedules.
        0 Yes
4.      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
        If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
        type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particularclaim, list the othercreditors in
        Part 3. If more space is neededfor nonpriority unsecured claims, fill out the Continuation Pageof Part2.

                                                                                                                                              Total claim


                                                                                                                                                 $1, 317. 00
ADAstra Recove                                               Last 4 digits of account number        X    X     X X
Nonpriority Creditor's Name
                                                            When was the debt incurred?           7/11
7330 W. 33rd St.
Number         Street                                       As of th'e date you file, the claim is: Check all that apply.
                                                             D Contingent
                                                             0 Unliquidated
                                                                 Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.                       Student loans
gj Debtor1 only                                                  Obligations arising out of a separation agreement or divorce
       Debtor 2 only                                             that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                             Q Debts to pension or profit-sharing plans, and other similar debts
                                                             0 Other. Specify
Q Check if this claim is for a community debt                    Collection
Is the claim subject to offset?
0 No
       Yes
Speedy Cash

                                                                                                                                                 $5,961.00
All     Financial                                            Last 4 digits of account number        X    X     X X
Nonpriority Creditor's Name
                                                            When was the debt incurred?           1/2012
PO Box 380901
Number         Street                                       As of the date you file, the claim is: Check all that apply.
                                                             D Contingent
                                                             0 Unliquidated
                                                                 Disputed
Bloomin ton                     MN       55438
City                            State  ZIP Code             Type of NONPRIORIP^ unsecured claim:
Who incurred the debt?          Check one.
                                                                 Student loans
0 Debtor1 only                                                   Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                                   that you did not report as priority claims
       Debtor 1 and Debtor 2 only
                                                                 Debts to pension or profit-sharing plans, and other similar debts
Q At leastone ofthe debtorsandanother                            Other. Specify
Q Checkifthis claim is fora community debt                       Auto Loan
Is the claim subject to offset?
0 No
       Yes
Car totalled- now unsecured




             Case 2:19-bk-08376-DPC                     Doc 8        Filed 07/09/19             Entered 07/09/19 13:06:06                     Desc
Official Form 106E/F                                   MainE/F:
                                                    Schedule Document          Page
                                                                Creditors Who Have     15 ofClaims
                                                                                   Unsecured 42                                                      page 2
Debtor 1         Reginald Pickett, Jr                                                         Case number (if known)

  Part 2:          Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Tota! claim
previous page.
   4.3                                                                                                                                $1, 300. 00
Amcol S stems, Inc                                         Last4 digits of account number          8415
Nonpriority Creditor's Name
                                                           When was the debt incurred?          2017-2018
PO Box 21625
Number         Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                           Q Unliquidated
                                                               Disputed
Columbia                       SC       29221
City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                              Student loans
0 Debtor1 only                                             {"] Obligationsarisingout of a separation agreementor divorce
Q Debtor2 only                                                 that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                           Q Debtsto pension or profit-sharingplans, andothersimilardebts
                                                           g[ Other. Specify
Q Checkif this claim is fora community debt                    Collections
Is the claim subject to offset?
0 No
       Yes
Medical Collections

  4.4                                                                                                                                   $558.00
Amerassist AR Solutions                                    Last 4 digits of account number        X     X   X X
Nonpriority Creditor's Name
                                                           When was the debt incurred?          11/2017
PO Box 26095
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                           Q Unliquidated
                                                           Q Disputed
Columbus                       OH       43226
City                           State ZIPCode               Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                           Q Student loans
gj Debtor1 only                                            Q Obligationsarisingout of a separationagreementordivorce
Q Debtor2 only                                                 that you did not report as priority claims
       Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
       At least one of the debtors and another
                                                           0 Other. Specify
       Check if this claim is for a community debt             Collections
Is the claim subject to offset?
0 No
       Yes
Laveen Modern- Medical




             Case 2:19-bk-08376-DPC                     Doc 8      Filed 07/09/19             Entered 07/09/19 13:06:06            Desc
OfficialForm106E/F                                    MainE/F:
                                                   Schedule Document           Page
                                                               Creditors Who Have     16 ofClaims
                                                                                  Unsecured 42                                           page 3
Debtor 1        Reginald Pickett, Jr                                                        Case number (if known)

  Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the                                                         Total claim
previous page.

                                                                                                                                     $8,000.00
Bank of America                                           Last 4 digits of account number       n    o    w n
Nonpriority Creditor's Name                               When was the debt incurred?         unknown
4909 Savarese Cir
Number        Street                                      As of the date you file, the claim is: Checkall that apply.
                                                          D Contingent
                                                          0 Unliquidated
                                                          Q Disputed
Tarn a                         FL       33634
City                           State  ZIP Code            Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.
                                                              Student loans
0 Debtor1 only                                                Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                                that you did not report as priority claims
       Debtor 1 and Debtor2 only
       At least one of the debtors and another
                                                          Q Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                          0 Other. Specify
       Check if this claim is for a community debt            Credit Card
Is the claim subject to offset?
0 No
       Yes

                                                                                                                                       $550.00
Bureau of Med Economics                                   Last 4 digits of account number       3    2    1 9
Nonpriority Creditor's Name                               When was the debt incurred?         10/2016
326 E. coronado Road
Number        Street                                      As of the date you file, the claim is: Checkall that apply.
                                                              Contingent
                                                          g| Unliquidated
                                                              Disputed
Phoenix                        AZ      85004
City                           State   ZIP Code           Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.                     Student loans
0 Debtor1 only                                                Obligations arising out of a separation agreement or divorce
       Debtor 2 only                                          that you did not report as priority claims
       Debtor 1 and Debtor 2 only                             Debts to pension or profit-sharing plans, and other similar debts
       At least one of the debtors and another
                                                          0 Other. Specify
Q Check if this claim is for a community debt                 Medical Collections
Is the claim subject to offset?
0 No
       Yes




             Case 2:19-bk-08376-DPC                   Doc 8       Filed 07/09/19            Entered 07/09/19 13:06:06             Desc
Official Form 106E/F                                 MainE/F:
                                                  Schedule Document          Page
                                                              Creditors Who Have     17 ofClaims
                                                                                 Unsecured 42                                            page 4
Debtor 1        Reginald Pickett, Jr                                                         Case number (if known)

  Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.
   4.7                                                                                                                                $449. 00
Ca One Bank                                                Last 4 digits of account number       X      X   X X
Nonpriority Creditor's Name
                                                           When was the debt incurred?         12/2013
PO Box 30285
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                           gj Unliquidated
                                                           Q Disputed
Salt Lake Cit                  UT       84130
City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                           Q Student loans
0 Debtor1 only                                                 Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                                 that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                           Q Debts to pension or profit-sharing plans, and other similar debts
                                                           0 Other. Specify
Q Check if this claim is for a community debt                  Credit Card
Is the claim subject to offset?
B No
       Yes

   4.8                                                                                                                                $460.00
Ca One Bank                                                Last 4 digits of account number       X      X   X X
Nonpriority Creditor's Name                                When was the debt incurred?         5/2013
PO Box 30285
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                           0 Unliquidated
                                                               Disputed
Salt Lake Ci                   UT       84130
City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                              Student loans
0 Debtor1 only                                                Obligations arising out of a separation agreement or divorce
       Debtor 2 only
                                                              that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                           Q Debts to pension or profit-sharing plans, and other similar debts
                                                           0 Other. Specify
Q Checkif this claim is fora community debt                    Credit Card
Is the claim subject to offset?
0 No
D Yes




             Case 2:19-bk-08376-DPC                     Doc 8      Filed 07/09/19            Entered 07/09/19 13:06:06           Desc
Official Form 106E/F                               Schedule
                                                      MainE/F: Creditors Who Have
                                                            Document              Unsecured
                                                                               Page   18 ofClaims
                                                                                            42                                         page 5
Debtor 1        Reginald Pickett, Jr                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.
                                                                                                                            Total claim

   4.9
                                                                                                                               $2, 650. 00
Collections USA                                          Last 4 digits of account number        X     X   X X
Nonpriority Creditor's Name
                                                         When was the debt incurred?         7/2018
21640N. 19thAve C3
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                            Contingent
                                                         0 Unliquidated
                                                             Disputed
Phoenix                       AZ     85027
City                          State  ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
                                                         Q Studentloans
0 Debtor1 only                                               Obligations arising out of a separation agreement or divorce
     Debtor 2 only
                                                             that you did not report as priority claims
     Debtor 1 and Debtor 2 only
                                                         Q Debtsto pension or profit-sharingplans, and othersimilardebts
Q At leastone ofthe debtorsand another                   0 Other. Specify
Q Checkifthis claim is fora community debt                   Collections
Is the claim subject to offset?
0 No
    Yes
Lynnwood Apartments
  4. 10
                                                                                                                              $2, 000. 00
Cox Communications                                       Last 4 digits of account number        n     o   w n
Nonpriority Creditor's Name
                                                        When was the debt incurred?          unknown
1945 E. Camelback Suite D2
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                         Q Contingent
                                                             Unliquidated
                                                         Q Disputed
Phoenix                       AZ     85016
City                          State  ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
    Debtor 1 only
                                                         Q Studentloans
                                                         Q Obligations arising out of a separation agreement or divorce
    Debtor 2 only
                                                            that you did not report as priority claims
    Debtor 1 and Debtor 2 only
    At least one of the debtors and another
                                                         Q Debtsto pension or profit-sharingplans, andothersimilardebts
                                                         0 Other. Specify
    Check if this claim is for a community debt             Communications
Is the claim subject to offset?
0 No
    Yes




          Case 2:19-bk-08376-DPC                     Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                         Desc
Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                 page6
                                                    Main Document    Page 19 of 42
Debtor 1       Reginald Pickett, Jr                                                      Case number (if known)

 Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the                                                      Total claim
previous page.
  4. 11                                                                                                                             $389.00
Credit Collection Services                             Last4 digits of account number        X    X    X X
Nonpriority Creditor's Name                            When was the debt incurred?         12/2018
2 Wells Avenue
Number       Street                                    As of the date you file, the claim is: Check all that apply.
                                                       Q Contingent
                                                       gl Unliquidated
                                                           Disputed
Newton                        MA     02459
City                          State  ZIP Code          Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.
                                                       |-| Student loans
Q Debtor1 only                                         Q Obligations arising outofa separation agreement ordivorce
     Debtor 2 only                                         that you did not report as priority claims
Q Debtor 1 and Debtor2 only                                Debts to pension or profit-sharing plans, and other similar debts
    At least one of the debtors and another
                                                       0 Other. Specify
     Check if this claim is for a community debt           Collection
Is the claim subjectto offset?
0 No
D Yes
Progressive Ins
                                                                                                                                  $1,452.00
Delive      Financial Services                         Last4 digits of account number        X    X     X X
Nonpriority Creditor's Name                            When was the debt incurred?         9/2015
3710W. Greenwa , Suite 131
Number       Street                                    As ofthe dateyou file, the claim is: Checkall thatapply.
                                                           Contingent
                                                        gj Unliquidated
                                                           Disputed
Phoenix                       AZ     85053
City                          State ZIPCode            Type of NONPR10RITY unsecured claim:
Who incurred the debt?        Check one.
                                                        [~] Studentloans
0 Debtor1 only                                          Q Obligations arising out ofa separation agreement ordivorce
Q Debtor2 only                                             that you did not report as priority claims
     Debtor 1 and Debtor 2 only                            Debts to pension or profit-sharing plans, and other similar debts
     At least one of the debtors and another               Other. Specify
     Check if this claim is for a community debt           Medical Collection
Is the claim subject to offset?
0 No
     Yes
Gilbert Hospital




          Case 2:19-bk-08376-DPC                   Doc 8      Filed 07/09/19            Entered 07/09/19 13:06:06              Desc
 Official Form 106E/F                             Main E/F:
                                                Schedule Document         Page
                                                            Creditors Who Have    20 of 42
                                                                               Unsecured Claims                                        page 7
Debtor 1         Reginald Pickett, Jr                                                         Case number (if known)

  Part 2:          Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                              Total claim
previous page.

                                                                                                                                   $199.00
EOS CCA                                                    Last 4 digits of account number         X     X   X X
Nonpriority Creditor's Name
                                                           When was the debt incurred?          4/2018
700 Lon water Dr.
Number         Street                                      As of the date you file, the claim is: Check all that apply.
                                                           D Contingent
                                                               Unliquidated
                                                               Disputed

City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                           Q Studentloans
[/J Debtor 1 only                                          Q Obligationsarisingout of a separationagreementordivorce
       Debtor 2 only
                                                               that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                           Q Debtsto pension orprofit-sharingplans, andothersimilardebts
                                                           0 Other. Specify
[~] Checkif this claim is for a community debt                 Collection Agency
Is the claim subject to offset?
0 No
       Yes
Century Link

                                                                                                                                  $747.00
Fair Collections                                          Last4 digits of account number           4     9   X X
Nonpriority Creditor's Name
                                                          When was the debt incurred?           9/2018
12304 Biltmore Ave Suite E
Number        Street                                      As of the date you file, the claim is: Check all that apply
                                                           D Contingent
                                                           0 Unliquidated
                                                           Q Disputed
Beltsville                     MD       20705
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          Q Studentloans
Q Debtor1 only                                                 Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                                 that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                          Q Debtsto pension orprofit-sharingplans, andothersimilardebts
                                                          g[ Other. Specify
       Check if this claim is for a community debt             Damages
Is the claim subject to offset?
0 No
       Yes
Damages




             Case 2:19-bk-08376-DPC                    Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                         Desc
Official Form 106E/F                                                                                                                page8
                                                      Main Document    Page 21 of 42
                                                  Schedule E/F: Creditors Who Have Unsecured Claims
Debtor 1       Reginald Pickett, Jr                                                        Case number (if known)

  Part 2:        Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4. 15                                                                                                                             $1, 241. 00
Great Plains Lendin                                      Last 4 digits of account number       X      X   X X
Nonpriority Creditor's Name                              When was the debt incurred?         5/2013
112 Paradise Dr. Suite B
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         D Contingent
                                                         0 Unliquidated
                                                         Q Disputed
Red Rock                      OK      74651
City                          State  ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
                                                             Student loans
0 Debtor1 only                                           [~| Obligationsarisingout of a separationagreementordivorce
    Debtor 2 only
                                                             that you did not report as priority claims
Q Debtor1 and Debtor2 only                                   Debts to pension or profit-sharing plans, and other similar debts
    At least one of the debtors and another
                                                         0 Other. Specify
Q Checkif this claim is for a community debt                 Unsecured Loan
Is the claim subject to offset?
E| No
D Yes
  4. 16                                                                                                                            $3,900.00
Healthcare Collections LLC                              Last 4 digits of account number         i     o   u s
Nonpriority Creditor's Name
                                                        When was the debt incurred?         various
2432 W. Peoria Ave, Suite 4-1060
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                        D Contingent
                                                        Q Unliquidated
                                                             Disputed
Phoenix                       AZ     85294
City                          State  ZIP Code           Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.
                                                             Student loans
0 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
    Debtor 2 only
                                                             that you did not report as priority claims
Q Debtor1 and Debtor2 only                                   Debts to pension or profit-sharing plans, and other similar debts
    At least one of the debtors and another
                                                        0 Other. Specify
    Check if this claim is for a community debt              Collections
Is the claim subject to offset?
0 No
    Yes
Medical Bills
Banner, Gilbert ER




          Case 2:19-bk-08376-DPC                     Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                              Desc
Official Form 106E/F                                Main Document    Page 22 of 42
                                                Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9
Debtor 1        Reginald Pickett, Jr                                                       Case number (if known)

  Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, numberthem sequentially from the
                                                                                                                                 Total claim
previous page.

  4. 17
                                                                                                                                    $2,491.00
Jefferson Ca ital S stems                                Last 4 digits of account number        6   X     X X
Nonpriority Creditor's Name
                                                         When was the debt incurred?         12/2018
16 McLeland Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         D Contingent
                                                         0 Unliquidated
                                                             Disputed
St. Cloud                      MN      56303
City                           State   ZIP Code
                                                         Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                         Q Studentloans
0 Debtor1 only                                           Q Obligationsarisingoutofa separationagreementordivorce
       Debtor 2 only
                                                             that you did not report as priority claims
Q Debtor1 and Debtor2 only                                   Debts to pension or profit-sharing plans, and other similar debts
Q At leastone ofthe debtors and another                  0 Other. Specify
       Check if this claim is for a community debt           Collection
Is the claim subject to offset?
El No
D Yes
Verizon

                                                                                                                                 $106, 550. 00
Navient                                                 Last 4 digits of account number        X    X    X X
Nonpriority Creditor's Name
                                                        When was the debt incurred?          11,2008
PO Box 9500
Number        Street                                    As of the date you file, the claim is: Check all that apply.
                                                        D Contingent
                                                        0 Unliquidated
                                                            Disputed
Wilkes-Barre                  PA       18773
City                          State  ZIP Code
                                                        Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
       Debtor 1 only
                                                        Q Student loans
                                                            Obligations arising out of a separation agreement or divorce
       Debtor 2 only
                                                            that you did not report as priority claims
       Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
Q At least one of the debtorsand another                    Other. Specify
Q Check if this claim is for a community debt               Collection
Is the claim subject to offset?
0 No
       Yes




             Case 2:19-bk-08376-DPC                  Doc 8       Filed 07/09/19            Entered 07/09/19 13:06:06             Desc
Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured
                                                    Main   Document           Page   23 ofClaims
                                                                                            42                                        page 10
Debtor 1        Reginald Pickett, Jr                                                       Case number (if known)

  Part 2:         Your NONPRIORITY Unsecured Claims " Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

                                                                                                                                  $2,302.00
Plaza Services                                           Last 4 digits of account number       X      X   X X
Nonpriority Creditor's Name
                                                         When was the debt incurred?         9/2017
110HammondDR
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         D Contingent
                                                         0 Unliquidated
                                                             Disputed
Atlanta                       GA       30328
City                          State  ZIP Code
                                                         Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
                                                             Student loans
0 Debtor1 only                                               Obligations arising out of a separation agreement or divorce
     Debtor 2 only
                                                             that you did not report as priority claims
Q Debtor1 and Debtor2 only                               Q Debts to pension or profit-sharing plans, and other similar debts
Q At least one ofthe debtors and another                 0 Other. Specify
Q Check if this claim is for a community debt                Collections
Is the claim subject to offset?
0 No
D Yes
Checksmart

  4. 20
                                                                                                                                 $2, 900. 00
Resolve, Inc                                            Last 4 digits of account number         i     o   u S
Nonpriority Creditor's Name
1395 N. Ha den Rd                                       Whenwas the debt incurred?          2016, 2017
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                           Unliquidated
                                                        Q Disputed
Scottsdale                    A2     85257
City                          State  ZIP Code           Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.
                                                        |~] Student loans
0 Debtor 1 only                                             Obligations arising out of a separation agreement or divorce
    Debtor 2 only
                                                            that you did not report as priority claims
    Debtor 1 and Debtor 2 only
    At least one of the debtors and another
                                                        Q Debtsto pensionor profit-sharingplans, andothersimilardebts
                                                        0 Other. Specify
[~] Check if this claim is for a community debt             Collection
Is the claim subject to offset?
0 No
    Yes
Medical




          Case 2:19-bk-08376-DPC                     Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                            Desc
Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                   page 11
                                                    Main Document    Page 24 of 42
Debtor 1       Reginald Pickett, Jr                                                       Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the                                                      Total claim
previous page.
  4. 21                                                                                                                           $1, 304. 00
The Bureaus                                            Last 4 digits of account number        X      X   X X
Nonpriority Creditor's Name                            When was the debt incurred?          12/2016
650 Dundee Rd. #370
Number       Street                                    As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                       0 Unliquidated
                                                       Q Disputed
Northbrook                    IL     60062
City                          State  ZIP Code          Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.                   Student loans
g( Debtor1 only                                        Q Obligations arising out ofa separation agreement ordivorce
Q Debtor 2 only                                            that you did not report as priority claims
Q Debtor1 andDebtor2 only                                  Debtsto pension or profit-sharing plans, and other similardebts
    At least one of the debtors and another
                                                       g[ Other. Specify
     Check if this claim is for a community debt           Collections
Is the claim subject to offset?
0 NO
D Yes
Capital One
                                                                                                                                  $1,581.00
West Creek Financial                                   Last4 digits of account number          X     X   X X
Nonpriority Creditor's Name                            When was the debt incurred?          8/2018
4951 Lake Brook Dr
Number       Street                                    As of the date you file, the claim is: Check all that apply.
                                                       Q Contingent
                                                       0 Unliquidated
                                                           Disputed
Glen Alien                    VA      23060
City                          State  ZIP Code          Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.                   Student loans
g[ Debtor1 only                                            Obligations arising out of a separation agreement or divorce
     Debtor 2 only                                         that you did not report as priority claims
Q Debtor1 andDebtor2 only                                  Debts to pension or profit-sharing plans, and other similar debts
     At least one of the debtors and another
                                                       0 Other. Specify
Q Check if this claim is for a community debt              Lease
Is the claim subject to offset?
0 No
     Yes




          Case 2:19-bk-08376-DPC                   Doc 8       Filed 07/09/19             Entered 07/09/19 13:06:06            Desc
                                                Schedule                                                                             page 12
Official Form 106E/F                              MainE/F: Creditors Who Have
                                                         Document         PageUnsecured
                                                                                 25 of Claims
                                                                                        42
Debtor 1       Reginald Pickett, Jr                                                    Case number (if known)

  Part 4:       Add the Amounts for Each Type of Unsecured Claim

6- Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                           Total claim

Total claims       6a. Domestic support obligations                                                6a.                   $0. 00
from Part 1

                   6b. Taxes and certain other debts you owe the government                        6b.                   $0.00

                   6c. Claims for death or personal injury while you were intoxicated              6c.                   $0. 00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.     6d. +                 $0. 00


                   6e. Total. Add lines 6a through 6d.                                             6d.                   $0.00




                                                                                                           Total claim

Total claims      6f.   Student loans                                                              6f.                   $0.00
from Part 2

                  6g. Obligations arising out of a separation agreement or divorce                 eg.                   $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                  6h.                   $0. 00
                        debts

                  6i. Other. Add all other nonpriority unsecured claims. Write that amount here. 6i. +          $148301. 00


                  6j.   Total.   Add lines 6f through 6i.                                          6j.          $148, 301. 00




        Case 2:19-bk-08376-DPC                      Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                Desc
Official Form 106E/F                               Main Document    Page 26 of 42
                                              Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
 Fill in this information to identify your case:
 Debtor 1            Re inald                                   Pickett Jr
                     First Name           Middle Name           Last Name


 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name


 United States Bankruptcy Court for the: DISTRICTOF ARIZONA

 Case number                                                                                                      Check if this is an
 (if known)
                                                                                                                  amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                           12/15
Be as complete andaccurateas possible. Iftwo married peopleare filingtogether, both areequally responsibleforsupplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).

1.   Do you have any executory contracts or unexpired leases?
     0 No. Checkthisboxandfilethisformwiththecourtwithyourotherschedules. Youhavenothingelsetoreportonthisform.
     Q Yes. FillinalloftheinformationbelowevenifthecontractsorleasesarelistedonScheduleA/B:Property(OfficialForm106A/B).
2. Listseparately each person or company withwhomyou havethe contractor lease. Thenstatewhateachcontractor lease
   is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you havethe contract or lease                   State what the contract or lease is for




         Case
Official Form   2:19-bk-08376-DPC
              106G                   Doc
                                Schedule G: 8   FiledContracts
                                            Executory  07/09/19      Entered
                                                               and Unexpired     07/09/19
                                                                             Leases                                13:06:06             Descpage 1
                                                 Main Document                 Page 27 of 42
     Fill in this information to identify your case:
     Debtor 1             Re inald                                     Picket! Jr
                          First Name            Middle Name            Last Name

     Debtor 2
     (Spouse, if filing) FirstName              Middle Name            Last Name


     United States Bankruptcy Court for the: DISTRICTOF ARIZONA

     Case number
     (if known)                                                                                                          D Check ifthis is an
                                                                                                                            amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.      Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
        0 No
        D Yes
2.      Withinthe last 8 years, have you lived in a community property state or territory? (Community property states and territories
        includeArizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                No. Go to line 3.
                Yes. Did your spouse, formerspouse, or legal equivalent live with you at the time?
                     No
                D Yes
3.     In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
       person shown in line 2 againas a codebtor only if that person is a guarantoror cosigner. Make sure you have listed the
       creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
        Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                   Check all schedules that apply:




Official Form 106H
           Case 2:19-bk-08376-DPC                        Doc Schedule
                                                             8 Filed  H: Your Codebtors
                                                                         07/09/19 Entered 07/09/19 13:06:06                                     Descpage 1
                                                        Main Document          Page 28 of 42
     Fill in this information to identify your case:
      Debtor 1              Re inald                                    Pickett, Jr
                            First Name           MiddleName             Last Name
                                                                                                          Check if this is:

      Debtor 2
      (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                          I"] An amendedfiling
                                                                                                               A supplement showing postpetition
      United States Bankruptcy Court for the: DISTRICT OF ARIZONA
                                                                                                               chapter 13 income as of the following date:
      Case number
      (if known)
                                                                                                               MM/DD/YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. Iftwo married people are filing together (Debtor 1 and Debtor2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
aboutyour spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

     Parti:        Describe Employment
1.     Fill in your employment
       information.                                             Debtor 1                                         Debtor 2 or non-filin   s ouse
        If you have more than one
       job, attach a separate page       Employment status             Employed                                        Employed
       with information about                                          Not employed                                    Not employed
       additional employers.
                                         Occupation             Senior En ineer
       Include part-time, seasonal,
       or self-employed work.            Employer's name        HCL Technologies

       Occupation may include            Employer's address
       student or homemaker, if it                              Number Street                                    Number Street
       applies.




                                                                City                       State Zip Code       City                     State   Zip Code

                                         How long employed there?        11/2 months

 Part 2:           Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                           For Debtor 1           For Debtor 2 or
                                                                                                                  non-filin spouse

2.     List monthly gross wages, salary, and commissions (before all                2.         $4, 174. 00
       payroll deductions). If not paid monthly, calculate what the monthly wage
       would be.

3.     Estimate and list monthly overtime pay.                                      3. +            $0.00

4.     Calculate gross income. Add line 2 + line 3.                                 4.         $4, 174. 00




           Case 2:19-bk-08376-DPC
Official Form 1061                                     Doc 8Schedule
                                                               Filed1:07/09/19
                                                                      Your Income Entered 07/09/19 13:06:06                                  Descpage 1
                                                      Main Document         Page 29 of 42
Debtor 1        Reginald Pickett, Jr                                                                Case number (if known)
                                                                                           For Debtor 1       For Debtor 2 or
                                                                                                              non-filin   s ouse
     Copy line 4 here                                                               4.         $4, 174. 00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                              5a.        $1, 154. 00
     5b. Mandatory contributions for retirement plans                               5b.             $0. 00
     5c. Voluntary contributions for retirement plans                               5c.             $0. 00
     5d. Required repayments of retirement fund loans                               5d.             $0. 00
     5e. Insurance                                                                  5e.             $0. 00
     5f.    Domestic support obligations                                            5f.          $600.00
     5g. Union dues                                                                 5g.            $0.00
     5h. Other deductions.
            Specify:                                                                5h.+            $0. 00
6.   Add the payroll deductions.        Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.           1 754. 00
     5g + 5h.
7.   Calculate total monthly take-home pay.          Subtract line 6 from line 4.   7.         $2,420. 00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                       8a.             $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinaryand necessary business expenses, and
            the total monthly net income.
     Sb. Interest and dividends                                                     Sb.             $0.00
     8c. Family support payments that you, a non-flling spouse, or a                8c.             $0.00
            dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                  8d.             $0.00
     8e. Social Security                                                            8e.             $0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) or any non-
            cash assistance that you receive, such as food stamps
            (benefits under the Supplemental Nutrition Assistance Program)
            or housing subsidies.
         Specify:                                                                   8f.             $0.00
     8g. Pension or retirement income                                               8g.             $0.00
     8h. Other monthly income.
            Specify:                                                                Sh.H            $0.00

9.   Addallotherincome. Addlines8a+8b+8c+8d+8e+8f+8g+8h. 9.                                         $0.00

10. Calculate monthly income. Add line7 + line9.                                    10.        $2,420.00 +                         =       $2,420.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in ScheduleJ.
    Include contributio'nsfrom an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                11. +             !0-00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                12.           $2420.00
     income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
                                                                                                                                       Combined
     if it applies.
                                                                                                                                       monthly income




           Case 2:19-bk-08376-DPC
Official Form 1061
                                                    Doc 8 Schedule
                                                            Filed I:07/09/19
                                                                     Your Income
                                                                                 Entered 07/09/19 13:06:06                               Desc page 2
                                                   Main Document         Page 30 of 42
Debtor 1    Reginald Pickett, Jr                                                      Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
    0 No.              None.
    D Yes. Explain:




          Case
Official Form 10612:19-bk-08376-DPC            Doc 8 Schedule
                                                       FiledI:07/09/19
                                                              Your Income Entered 07/09/19 13:06:06            Descpage 3
                                              Main Document        Page 31 of 42
 Fill in this information to identify your case:                                                    Check if this is:

     Debtor 1               Re inald                                     Pickett Jr                     [~| An amended filing
                                                   Middle Name           Last Name
                            First Name
                                                                                                        Q A supplementshowingpostpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
                                                   Middle Name           Last Name
                                                                                                            following date:
     (Spouse, if filing)    First Name


     United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                            MM/DD/WYY
     Case number
     (if known)

Official Form 106J
                I .Y           r Exoenses                                                                                                          12/15
Beas completeandaccurateas possible. Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplying
correct information. If more space is needed, attach another sheet to this form. Onthe top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1 .          Describe Your Household

1.     Is this a joint case?

       0 No. Goto line 2.
              Yes. Does Debtor 2 live in a separate household?
                   D No
                   Q Yes. Debtor2 mustfile OfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
2.     Do you have dependents?                No
                                                                                 Dependent's relationshipto          Dependent's     Does dependent
                                              Yes. Fill out this information                                                         live with ou?
       Do not list Debtor 1 and                                                  Debtor 1 or Debtor 2               a e
                                              for each dependent.
       Debtor 2.                                                                                                                          No
                                                                                 son                                                 g    Yes
       Do not state the dependents'                                                                                                         No
       names.                                                                    son
                                                                                                                                     0 Yes
                                                                                                                                     D No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
3.      Do your expenses include                      No
       expenses of people other than                  Yes
       yourself and your dependents?

     Part 2:       Estimate Your Ongoing Monthly Expenses
Estimate your expenses as ofyour bankruptcy filing date unless you are using this form as a supplement in a Chapter 13case
toreportexpensesasofa dateafterthebankruptcyisfiled. Ifthisisa supplementalScheduleJ,checktheboxatthetopof
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                    Your ex enses

4.      The rental or home ownershipexpenses for your residence.                                                   4.                             650.00
        Include first mortgage payments and any rent for the ground or lot.
        If not included in line 4:

        4a.   Real estate taxes                                                                                    4a.

        4b. Property, homeowner's, or renter's insurance                                                           4b.

        4c. Home maintenance, repair, and upkeep expenses                                                          4c.

        4d. Homeowner's association or condominium dues                                                            4d.



          Case 2:19-bk-08376-DPC
     Official Form 106J
                                                      Doc 8 Schedule
                                                              Filed J:
                                                                     07/09/19     Entered 07/09/19 13:06:06
                                                                       Your Expenses                                                     Desc       page 1
                                                     Main Document        Page 32 of 42
Debtor 1          Reginald Picket*, Jr                                                 Case number (if known)

                                                                                                          Your ex enses


5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.

     6b. Water, sewer, garbage collection                                                           6b.

     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                      140. 00
            cable services

     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                       250.00
8.   Childcare and children's education costs                                                       8.                       125.00
9.   Clothing, laundry, and dry cleaning                                                            9.                        20.00
10. Personal care products and services                                                             10.

11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.                      250. 00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                       40.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.    Life insurance                                                                         15a.

     15b.    Health insurance                                                                       15b.

     15c.    Vehicle insurance                                                                      15c.                    $162.00

     15d. Other insurance. Specify: Car Maintenance                                                 150.                    $100.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a. Car payments for Vehicle 1                                                                17a.                     490.00
     17b.    Car payments for Vehicle 2                                                             17b.

     17c. Other. Specify:                                                                           17c.

     17d.    Other. Specify:                                                                        17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




        Case 2:19-bk-08376-DPC
 Official Form 1 Q6J                              Doc 8 Schedule
                                                          FiledJ:07/09/19
                                                                  Your ExpensesEntered 07/09/19 13:06:06                  Descpage 2
                                                 Main Document         Page 33 of 42
Debtor 1       Reginald Pickett, Jr                                                              Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.     Mortgages on other property                                                                      20a.

     20b.     Real estate taxes                                                                                20b.

     20c.     Property, homeowner's, or renter's insurance                                                    20c.

     20d.     Maintenance, repair, and upkeep expenses                                                        20d.

     20e.     Homeowner's association or condominium dues                                                     20e.

21. Other. Specify:                                                                                           21. +
22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                              22a.          2 227. 00

    22b.     Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2.                22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.          2 227.00

23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                         23a.         2 420.00
    23b. Copy your monthly expenses from line 22c above.                                                      23b. _       2 227.00
    23c.     Subtract your monthly expenses from your monthly income.
             The result is your monthly net income.                                                           23c.           193.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increaseor decreasebecause of a modificationto the terms of your mortgage?

    El No.
            Yes. Explain here:
                 None.




           Case 2:19-bk-08376-DPC
 Official Form 106J                                  Doc 8Schedule
                                                             FiledJ: 07/09/19
                                                                     Your Expenses Entered 07/09/19 13:06:06              Descpage 3
                                                    Main Document          Page 34 of 42
     Fill in this information to identify your case:
 Debtor 1              Re inald                                    Pickett Jr
                       First Name            Middle Name           Last Name


 Debtor?
 (Spouse, if filing)   First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: DISTRICTOF ARIZONA

 Case number
 (if known)
                                                                                                            D Checkif this is an
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?
           Married
       0 Notmarried
2.     During the last 3 years, have you lived anywhere other than where you live now?
       0 No
           Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.     Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
       (Community property states and temtories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
       Washington, and Wisconsin.)

       0 No
       [~| Yes. Makesure you fill out ScheduleH:YourCodebtors(OfficialForm 106H).




          Case
Official Form 107 2:19-bk-08376-DPC
                               Statement ofDoc   8 Affairs
                                            Financial Filedfor
                                                            07/09/19         Entered
                                                               Individuals Filing         07/09/19
                                                                                  for Bankruptcy                  13:06:06         Descpage 1
                                                    Main Document                 Page 35 of 42
Debtor 1      Reginald Pickett, Jr                                                           Case number (if known)

  Part 2:      Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendaryears?
     Fill in the total amount of income you received from all Jobs and all businesses, including part-time activities.
     If you are filing a Jointcase and you have income that you receive together, list it only once underDebtor 1.

     0 No
     1-] Yes. Fill inthedetails.
5.   Did you receive any other income during this year or the two previous calendaryears?
     Include income regardless of whetherthat income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     0 No
     Q Yes. Fill in the details.


  Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     Q No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."

                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?

               Q No. Goto line7.
               Q Yes. Listbeloweach creditorto whomyou paid a total of$6, 825*or more in oneor more payments andthe
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorneyfor this bankruptcy case.

                * Subjectto adjustment on 4/01/22 and every 3 years afterthat for cases filed on or afterthe date of adjustment.

     0 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditora total of $600 or more?

               0 No. Goto line 7.
                    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                         Also, do not include payments to an attorney for this bankruptcy case.




Official Form 107
        Case 2:19-bk-08376-DPC
                         Statement ofDoc  8 Affairs
                                     Financial Filedfor07/09/19        Entered
                                                        Individuals Filing         07/09/19 13:06:06
                                                                           for Bankruptcy                                             Descpage 2
                                   Main Document             Page 36 of 42
Debtor1       Reginald Pickett, Jr                                                       Case number (if known)

7. Within1 year beforeyou filed for bankruptcy, didyou makea paymenton a debtyou owedanyonewhowasan insider?
   Insiders includeyour relatives; anygeneral partners; relatives of anygeneralpartners; partnershipsofwhichyou area generalpartner;
   corporations ofwhichyou are an officer, director, person in control, orownerof 20% or more oftheirvoting securities; and anymanaging
   agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


     0 No
     Q Yes. List all payments to an insider.
8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed orcosigned by an insider.

     gfNo
          Yes. List all payments that benefited an insider.

 Part 4:        Identify Legal Actions, Repossessions, and Foreclosures
9. Within1 yearbeforeyoufiledfor bankruptcy,wereyoua party inany lawsuit,courtaction,oradministrativeproceeding?
     Listall such matters, includingpersonal injury cases, small claimsactions, divorces, collection suits, paternityactions, supportor custody
     modifications, and contract disputes.

     0 NO
     Q Yes. Fill inthedetails.
10. Within1 year beforeyoufiled for bankruptcy,wasany ofyour property repossessed,foreclosed, garnished,attached,
     seized, or levied?
     Check all that apply and fill in the details below.

          No. Go to line 11.

     Q Yes. Fillinthe informationbelow.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set offany
    amountsfrom your accounts or refuseto makea paymentbecauseyou oweda debt?

     gf No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?

     0 No
     a Yes




        Case 2:19-bk-08376-DPC
Official Form 107                   Doc
                          Statement of     8 Affairs
                                       Financial Filed for
                                                        07/09/19        Entered
                                                           Individuals Filing        07/09/19 13:06:06
                                                                              for Bankruptcy                                        Desc page 3
                                  Main Document                Page 37 of 42
Debtor 1        Reginald Pickett, Jr                                                       Case number (if known)

  Part 5:         List Certain Gifts and Contributions

13. Within2 years beforeyou filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     0 No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


     0 No
     Q Yes. Fill in the detailsforeachgiftorcontribution.

  Part 6:        List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything becauseof theft, fire,
     other disaster, or gambling?

           No
     Q Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
     anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.
     0 No
           Yes. Fill in the details.

17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
     anyone who promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwisetransfer any property to anyone, other than
     property transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.


     0 No
     Q Yes. Fillinthedetails.
19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
     0 No
     Q Yes. Fill in the details.




Official Form 107         Statement of Financial Affairs for Individuals Filing for Bankruptcy
         Case 2:19-bk-08376-DPC      Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                                     Descpage 4
                                    Main Document                 Page 38 of 42
Debtor 1        Reginald Pickett, Jr                                                        Case number (if known)

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
     benefit, closed, sold, moved, or transferred?
     Include checking, savings, money market, or otherfinancial accounts; certificates of deposit; shares in banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions.

     El No
           Yes. Fill in the details.

21. Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository
     for securities, cash, or other valuables?

     0 No
     Q Yes. Fill in the details.
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     0 No
           Yes. Fill in the details.


  Part 9:        Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.

     0 No
     Q Yes. Fill in the details.

  Part 10:       Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Sfte means any location, facility, or property as defined under any environmental law, whetheryou now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedingsthat you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
     law?

     0 No
     Q Yes. Fill in the details.




Official Form 107           Statement of Financial Affairs for Individuals Filing for Bankruptcy
           Case 2:19-bk-08376-DPC       Doc 8 Filed 07/09/19 Entered 07/09/19 13:06:06                                              Descpage 5
                                      Main Document                  Page 39 of 42
Debtor 1       Reginald Pickett, Jr                                                          Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?
    0 No
           Yes. Fill in the details.

26. Haveyou been a party in anyjudicial oradministrativeproceeding underany environmental law? Includesettlements and
    orders.


    0 No
           Yes. Fill in the details.


 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within4 years beforeyou filedfor bankruptcy, didyou own a businessor haveany ofthe following connectionsto any
    business?

                A sole proprietoror self-employed in a trade, profession, orotheractivity, eitherfull-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managingexecutive of a corporation
                An owner of at least 5% of the voting orequity securities of a corporation

    gj No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details belowfor each business.

28. Within2 years beforeyou filed for bankruptcy, didyou givea financialstatementto anyoneaboutyour business? Include
    all financial institutions, creditors, or other parties.

    D NO
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of FinancialAffairsand any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connectionwith a bankruptcy case can result in fines up to $250,000,or imprisonmentfor up to 20years,
or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.




   Regi I Picke Jr, Debtor 1                                    Signature of Debtor 2

   Date            08/2 19                                      Date


Didyou attachadditional pagestoYourStatementof FinancialAffairsfor IndividualsFilingfor Bankruptcy(Official Form 107)?
0 No
D Yes

Didyou pay or agreeto pay someonewhois not anattorney to helpyou fill out bankruptcyforms?
0 No
Q Yes. Nameof person                                                                               Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                   Declaration, and Signature (Official Form 119).




                         Statement of
       Case 2:19-bk-08376-DPC
Official Form 107                  DocFinancial
                                          8 Affairs
                                                Filed for Individuals Filing
                                                       07/09/19              for Bankruptcy
                                                                       Entered      07/09/19 13:06:06                                   Desc page 6
                                  Main Document               Page 40 of 42
     Fill in this information to identify your case:
  Debtor 1              Re inald                                   Pickett Jr
                        First Name          Middle Name            Last Name

  Debtor 2
  (Spouse, if filing)   First Name          Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF ARIZONA

  Case number
                                                                                                                              Check if this is an
  (if known)
                                                                                                                              amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15

If you are an individual filing under chapter 7, you must till out this form if:

      creditors have claims secured by your property, or

      you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whicheveris earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:            List Your Creditors Who Hold Secured Claims

1.     For any creditors that you listed in Part 1 of ScheduleD: CreditorsWhoHold Claims Securedby Property (Official Form 106D),
       fill in the information below.

       Identify the creditor and the property that is collateral         What do you intend to do with the        Did you claim the property
                                                                         property that secures a debt?            as exempt on Schedule C?

       Creditor's        Exeter Finance                                        Surrenderthe property.                  No
       name:                                                                                                           Yes
                                                                         Q Retainthe property and redeemit.
       Description of    Auto                                            |7f Retainthe property andenterinto a
       property                                                                Reaffirmation Agreement.
       securing debt:                                                    Q Retainthe property and [explain]:


 Part 2:            List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in ScheduleG: Executory Contracts and Unexpired Leases(Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpiredleases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describeyour unexpired personal property leases                                                           Will this lease be assumed?

       None.




           Case 2:19-bk-08376-DPC
Official Form 108             StatementDoc    8 Filed
                                        of Intention        07/09/19
                                                     for Individuals         Entered
                                                                     Filing Under Chapter07/09/19
                                                                                          7       13:06:06                         Descpage 1
                                     Main Document                 Page 41 of 42
Debtor 1      Reginald Pickett, Jr                                                   Case number (if known)

    Part 3:    Sign Below

     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debtand
     perso     roperty that is sub'   o an nexpired lease.

x                      ' ^
     Regin Id Pi e   Jr, Debtor 1                         Signature of Debtor 2

     Date 0   29                                          Date
          MM/DD/YYYY                                             MM/DD/YYYY




         Case
Official Form 1082:19-bk-08376-DPC     Doc
                                Statement      8 Filed
                                          of Intention       07/09/19
                                                       for Individuals        Entered
                                                                       Filing Under      07/09/19
                                                                                    Chapter 7                 13:06:06        Descpage 2
                                                Main Document               Page 42 of 42
